            Case 1:19-cv-03826-ER Document 33 Filed 05/03/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,
                                                                 No. 19 Civ. 03826 (ER)
 and

 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                               NOTICE OF APPEARANCE
 INC., TRUMP ORGANIZATION LLC, DJT
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.,

        Plaintiffs,


                      - against –

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,


        Defendants.


To the Clerk of this court and all parties of record:

       I am admitted or otherwise authorized to practice in this court, and I appear in this case
as counsel for:

       Defendant Deutsche Bank AG.
         Case 1:19-cv-03826-ER Document 33 Filed 05/03/19 Page 2 of 2




Dated:      May 3, 2019
            New York, New York
                                          AKIN GUMP STRAUSS HAUER &
                                          FELD LLP

                                    By:   /s/ Parvin D. Moyne
                                          Parvin D. Moyne

                                          One Bryant Park
                                          New York, New York 10036
                                          Telephone: (212) 872-1076
                                          Facsimile: (212) 872-1002
                                          pmoyne@akingump.com

                                          Attorneys for defendant Deutsche Bank AG
